Citation Nr: 1331031	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, pursuant to his request, the Veteran was scheduled for a May 2013 hearing before the Board at the RO in Buffalo, New York; however, he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn, and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  In an April 2005 rating decision, the RO previously considered and denied service connection for bilateral hearing loss.

2.  The Veteran was notified of the April 2005 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 
 
3.  The evidence received since the April 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.156, 20.200, 20.201, 20.302, 20.1103 (2012). 

2.  The evidence received subsequent to the April 2005 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has reopened the Veteran's claim of service connection for bilateral hearing loss.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Initially, the Board observes that the Veteran's claim of service connection for bilateral hearing loss was previously considered and denied by the RO in a rating decision dated in April 2005.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2012).

In October 2010, the Veteran essentially requested that his claim of service connection for bilateral hearing loss be reopened.  However, the rating decision currently on appeal denied reopening the claim because the RO determined that new and material evidence was not submitted. 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117.

As noted above, the April 2005 rating decision denied the Veteran's claim of service connection for bilateral hearing loss.  In that decision, the RO found that the evidence failed to show that the Veteran's claimed bilateral hearing loss was either incurred in or was caused by service.  The evidence of record at that time included the Veteran's service treatment records that were negative for complaints, signs or symptoms of, treatment for, and/or a diagnosis of bilateral hearing loss, and a statement from the Veteran dated in August 2004.

The evidence associated with the claims file subsequent to the April 2005 rating decision includes a private audiology consultation with an associated audiogram, a June 2012 VA audiology examination report, and statements from the Veteran.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2005 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  

The majority of this evidence is certainly new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the Board notes that the April 2001 private audiologist stated that the Veteran had "quite a history of noise exposure while he served his country in military action" and was "exposed to quite a bit of ordnance."  The physician noted that the audiometric results showed significant high frequency neurosensory deafness.  He stated, "One has to presume this relates to the exposure to noise while in the military service."

In a December 2010 statement, the Veteran reported that, during service, a drill sergeant "forced" him to "fire [a] clip from [an] M-16 in[to a] steel tube" while he was not wearing hearing protection.  He indicated that he was unable to hear for two weeks after the incident and that subsequent exposure to artillery noise compounded his hearing loss.  

In a January 2012 statement, the Veteran reported that, in December 1984, he was training on a combat course at Fort Sill when his drill sergeant ordered him to fire two 30 round magazines from an M-16 rifle while he was inside of a steel tube.  He indicated that he told his drill sergeant that his hearing protection had been stolen and that the drill sergeant made him fire the weapon anyway.  He related that he had no hearing for two weeks following the incident and that he slowly regained some of his hearing.  He also stated that he was told that he had substantial hearing loss during his separation examination in January 1986 at Fort Dix.  He reported that he did not have a separation examination in December 1985 and that he was stationed in Germany at that time.  He indicated that, when he filed his service connection claim, the Army "claimed that it had lost [his] exit exam."  He stated that he was "curious" as to how the December 1985 audiogram appeared in his service treatment notes and he questioned its authenticity.

During the June 2012 VA audiology examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  He noted that the Veteran's separation audiogram in December 1985 showed normal hearing with no significant threshold shift.  He also noted that a private audiogram dated in April 2001 showed bilateral high frequency hearing loss and treatment for otitis media.  He opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  He related that the Veteran's hearing was normal at the time of his separation from service and observed that he had a history of construction work following service.  

In a July 2012 statement included with his Substantive Appeal (VA Form 9), the Veteran reported that the only construction work that he performed was masonry.  He stated, "The loudest noise a mason hears is a hammer hitting a chisel."  He also indicated that he used a shovel during most of his time as a mason.  He further asserted that the Army "altered his records" "for liability purposes," and he specifically referenced his separation examination.   

As previously noted, there was no evidence of a nexus opinion relating his current bilateral hearing loss to his claimed in-service noise exposure.  Since that decision, the newly submitted evidence includes the April 2001 private audiologist's opinion that the Veteran's current bilateral hearing loss is presumably due to his claimed in-service noise exposure.  Therefore, the private opinion relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for bilateral hearing loss.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened. 


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran contends that he has bilateral hearing loss due to noise exposure during service.  His DD 214 shows that his military occupational specialty was fire support specialist.  The Veteran is also considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2) (2012).  

As previously noted, in December 2010, the Veteran submitted a copy of an April 2001 private audiology consultation report to support his claim.  The examining audiologist noted that the Veteran had "quite a history of noise exposure while he served his country in military action" and that he was "exposed to quite a bit of ordnance."  The audiologist noted that the audiometric results showed significant high frequency neurosensory deafness.  He stated, "One has to presume this relates to the exposure to noise while in the military service."  However, the audiologist did not provide a complete rationale, as he did not address the audiological findings in service or any discuss any possible post-service noise exposure.  

The Veteran was also afforded a VA audiology examination in June 2012 in connection with his claim.  The examiner diagnosed the Veteran with bilateral hearing loss and opined that it was not likely that the current hearing loss was a result of military noise exposure because he had normal hearing at separation from service and he had post-service noise exposure in construction.

In reviewing the opinions, it appears that the VA examiner based his opinion on the lack of medical evidence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

Additionally, in a January 2012 statement, the Veteran stated that he was told that he had substantial hearing loss during his separation examination in January 1986 at Fort Dix.  He reported that he did not have a separation examination in December 1985 and that he was stationed in Germany at that time.  He indicated that, when he filed his service connection claim, the Army "claimed that it had lost [his] exit exam."  He stated that he was "curious" as to how the December 1985 audiogram appeared in his service treatment notes and he questioned its authenticity.  In the July 2012 Substantive Appeal, he alleged that the Army altered his records "for liability purposes."  On remand, the RO/AMC should ensure that the complete service treatment records have been obtained.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of any outstanding service treatment records, to specifically include a January 1986 separation examination or any other audiological examination performed that month.

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

2.  The RO/AMC should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.  

The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The RO/AMC should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

3.  After completion of the foregoing development, the RO/AMC should refer the Veteran's claims file to the June 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had excessive noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


